CyAUSQ. No*
       IN THE cooftT of Cf£miN4L APPEALS
                                              59/5
                 #r AUSTIN
                                             COURT 0FCRiM.AFFP.AL3
              Ohf APPEAL HOtfl
ORiGlNAL TmcjDufixoFwmAL5                         SEP 25 2015

                                              Abes Axsta. OtoT
             l2'l3-0O374'Cd
                                                FILED IN
           TOHNNV fftULSLmiSRljN        COURT OF CRIMINAL APPEALS
             APPELLftHV, pro se.               ScP 25 2^3
                     V.
             StrttE of texrts                Abel Acosta, Clerk
               QmLtZE

        fifomTHE 3 ** JusxnQL Dxsmcx COupx

              NO. 31^8




                                   rocs No* ' IftflWfl




                             ID
                TABLE- OF CONTE.Krrs   '«

COVLRSHLET                              i

IDENTITY Of PflRTII5S tfnd COINSE L    ii i
INJ)EX Of aUTtiORlTlE 5                fV

PROCEDURAL Sr^fnENTOFTHE. CASH
fCHKOA/DLOGV)                          V

STATE m£N OF FfiCXS                     I
Point of ft evil Li/                    i
 Reasons -ftor Rev \ew                  1
 Relevant Facts                        ^
 f\ Clear Record                       H
 Comparable. Cases                      to
  An                lD£Ntrtr&3 of Viffix&s

APPELLANT

-DEFENSE CbUHSBLtiltZPL          Hoic Ll)#l, in. House. St.
                                 Tc&4\QQH5QQQ
                                 QOO tfaHkCLuiA
                                 p,o+&ox msh
                                 fo\                      ximdek of dintiDftrnrES
                                                                   VcL
 Statutes:                                                           S'

U.S.Const.amen^3ZI                                             .     ^
Tfex.Corzsttfrtltf 10                                                M
Tex. fld*. tfpp Proc.ykS(b)                                          »iB
Tex.&;l£.flpp ft>c. &le<3(d)                                         I 18
C ode. CumsPro* art:. 35./k(e) X                                     S
Texi&l^flppfo), rde^                                                 2>
Cases:

CjrdendS v.£h^e.30^6.wni3,llL>(rex,CrmApp200$)                       h>
Nejuohoty *£&-te \^3 $W,U 2.x, z£ /TbcCtt»\i4pp 20O2)                &
Tuck&f v-.SteteJ&Ssa4 3«1 5oi.5ilfrexApp F* Utor4h aOD^                  6?
Curry ^Stefe. §\0 smod Vto/\,AppAOO^                          to
K»'ngv,Sbte. 2ei£n7.5fo(5S^.5J5'srreX.6i'm,AfipADoo)                     &
Bdoder V,Stete ^ll S,Ltf.2dl h°ih»b*6 (fiy.Cnin. APp, fl o 10rt)                  1
Baraksv,£tete .93 &1&S0I 3ta38fe.(WAppJLO&X^                              1
 ft-trkiks V. Stel-e 951 £,ta0           PROCEDURAL STdTEflteNT OFTUE CA5 e.
                 ( CASE. )

CHflf?6E                      4£ook44 Ag^nuatejl Sexual A^adW-


PLEA

                              Odcter&aaisfflfcll)
TtflALiSYaLflV'               O^bsr 9,ia 2£>lstonc-ja:)
vraran:                      £WHy *((5coor4-jsteftffi /D£.n-itftf)
\/ekdicton Pzms(Mi6NT         Oct/ILOOB Likorva((5Cowtb
                              (RteZ3>lhZ4.1z)

                             OtfelliOoa Lite on a/(5£a*b


Notice of ftPPEAL

Affiled

 PdRdde




                              (v)
               •STft te m E wr nc parr $

 The. Appellant w£s charqed uuU\\, ^cooMs t»rir ofagqfrVded fodnippma«flUccunk Luifya deadly weapon
1vuJ$AhcaL£jMer. Pieimtquilh/(Rtf3E.s'~ e/7+i'ft^ojrtk rfs -&c(s jnd Daift i-
-to
cufacs

             Arsons fnrtit>\/i'P.)i)

The Courf of' Appeals has misapplied case tea) in ife memorandum
 Qjpihton arusl+hdTexas Cct?rfoPcrfnvinal Appeal nea^-fose^a
 5-tdf^dd?ffev»'e.u) for56d\cases as fk^ pr^eectenf irruRer
 thakdeni'dS dppeltiHre ^poklib-txYd byan i'mp^rti'a(jory"
as steteA \^lk£jj?M&£&. and Tex.Cohsfc. Art IS ID. under .
 fedtoTS-ferSrarvtrna Reyfai)T;f?.fi.g rvj(hljnd(d\
-for"the-FoKotbing ;
J^TWat Courts abLAsc G^odscoetibh d(fo^ing Defe^e K&tomey